DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

(d)  REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of It appears that claims 14-15 are duplicate of claims 7-8, which depend on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham et al. (US 2021/0055122 A1) (Pham hereinafter).
Regarding claim 1, Pham discloses an event navigation system (Abstract), comprising:
a sensor configured to monitor traffic flow within a first structure (Fig. 1, infrastructure sensor 138);
a memory configured to store a map of the first structure (Fig. 2, memory 114a-c); and
a processor (Fig. 1, processor 116) coupled to the sensor and the memory and configured to:

Regarding claim 2, Pham discloses the event navigation system of claim 1, as stated above, wherein the traffic flow is pedestrian traffic flow and the first structure is a building where an event is held ([0065]).
Regarding claim 3, Pham discloses the event navigation system of claim 1, as stated above, wherein the processor is an electronic control unit of a vehicle and the first structure is a parking structure, wherein the map includes a layout of each level of the parking structure and one or more entrances and exits of the parking structure, wherein the traffic flow is vehicle traffic flow, wherein the sensor is further configured to determine that a vehicle has exited the parking structure and a location of an open parking space that was previously occupied by the vehicle, wherein the route includes the location of the open parking space ([0044] – [0046]).
Regarding claim 4, Pham discloses the event navigation system of claim 3, as stated above, wherein the vehicle traffic flow includes a location of one or more vehicles, a direction of travel of the one or more vehicles and a rate or speed of the one or more vehicles within the parking structure ([0021] and [0057]).
Regarding claim 5, Pham discloses the event navigation system of claim 1, as stated above, wherein the processor is configured to: obtain event information including a date, time or type of event; determine the traffic flow within the first structure based on the event information; and determine an optimal time to leave for the destination location from the current location based on the traffic flow ([0043]).
Regarding claim 6, Pham discloses the event navigation system of claim 5, as stated above, wherein the processor is configured to: determine one or more user preferences; and determine the optimal time based on the one or more user preferences ([0032]).
Regarding claims 7-8, Pham discloses the event navigation system of claim 1, as stated above, wherein the memory is configured to store a map of a second structure, wherein the second structure is different than the first structure, wherein the current location of the user is within the first structure and the destination location is within the second structure; and wherein the processor is configured to determine the route further based on the map of the second structure ([0054]).
Regarding claim 9, the elements contained in claim 9 are substantially similar to elements presented in claim 1, as stated above, and further including the limitations of “a plurality of personal devices configured to provide a plurality of locations of the plurality of personal devices” ([0058]).
Regarding claim 10, Pham discloses the event navigation system of claim 9, as stated above, further comprising: a plurality of sensors configured to monitor the traffic flow within the first structure; wherein to determine the traffic flow within the first structure includes using the plurality of sensors (Fig. 1, vehicle sensors 122, infrastructure sensors 138).
Regarding claim 11, the elements contained in claim 11 are substantially similar to elements presented in claims 3-4 and is rejected for the same reasons as applied above.
Regarding claim 12, the elements contained in claim 12 are substantially similar to elements presented in claim 5 and is rejected for the same reasons as applied above.
Regarding claim 13, the elements contained in claim 13 are substantially similar to elements presented in claim 6 and is rejected for the same reasons as applied above.
Regarding claim 16, the elements contained in claim 16 are substantially similar to elements presented in claims 1 and 5, except that it sets forth the claimed invention as a method rather than a system and is rejected for the same reasons as applied above.
Regarding claim 17, the elements contained in claim 17 are substantially similar to elements presented in claim 2, except that it sets forth the claimed invention as a method rather than a system and is rejected for the same reasons as applied above.
Regarding claim 18, the elements contained in claim 18 are substantially similar to elements presented in claim 9, except that it sets forth the claimed invention as a method rather than a system and is rejected for the same reasons as applied above.
Regarding claim 19, the elements contained in claim 19 are substantially similar to elements presented in claim 6, except that it sets forth the claimed invention as a method rather than a system and is rejected for the same reasons as applied above.
Regarding claim 20, the elements contained in claim 20 are substantially similar to elements presented in claims 7-8, except that it sets forth the claimed invention as a method rather than a system and is rejected for the same reasons as applied above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661